DETAILED ACTION
This is the first Office action on the merits based on the 16/920,617 application filed on 07/03/2020 and applicant’s preliminary amendments filed 07/03/2020.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In applicant’s preliminary amendments filed 07/03/2020, claims 5, 7, 12, 13, and 21 were cancelled, and claims 6, 8, 9, 11, 15-17, 20, 22, 23, and 25 were amended.  Claims 1-4, 6, 8-11, 14-20, and 22-25, as filed on 07/03/2020, are currently pending.
Applicant’s election without traverse of Invention I (Claims 1-4, 6, 8-11, and 14-17) in the reply filed on 06/28/2022 is acknowledged.  Claims 18-20 and 22-25, as filed on 07/03/2020, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Claims 1-4, 6, 8-11, and 14-17, as filed on 07/03/2020, are considered below.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/06/2020 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 2, 8-10, 14, 16, and 17 are objected to because of the following informalities:
In claim 1, line 3, “a panel which is receivable” should be --- a panel configured to be received ---.
In claim 1, lines 8-9, “an elongate platform extending laterally across the first face onto which the upper and lower lips are placeable when in use” should be --- an elongate platform extending laterally across the first face and configured onto which the upper and lower lips are placeable when the oral training device is in use ---.  Refer to the 35 U.S.C. § 112(b) rejection of claim 1, see below.
In claim 2, lines 1-3, “wherein the panel being formed having a truncated V-shape when in plan view from above, and being divided into three generally flat walls” should be --- wherein the panel is divided into three generally flat walls and has a truncated V-shape when viewed from above in plan view ---.
In claim 8, lines 2-3, “wherein the panel having a greater width than height and having a generally asymmetrical Booth lemniscate shape” should be --- wherein the panel further comprises a generally asymmetrical Booth lemniscate shape, a height, and a width greater than the height ---.
In claim 9, line 2, “a peripheral ridge being situated” should be --- a peripheral ridge situated ---.
In claim 10, lines 1-2, “the peripheral ridge having a reduced wall thickness” should be --- the peripheral ridge has a reduced wall thickness ---.
In claim 14, lines 1-2, “wherein the handle further comprises” should be --- wherein the handle comprises ---.
In claim 14, line 4, “and having a first end being proximate to” should be --- and comprises a first end proximate to ---.
In claim 14, lines 6-7, “an elongate grip being positioned orthogonally to the arm and being connected” should be --- an elongate grip positioned orthogonally to the outwardly projecting arm and connected ---.
In claim 16, line 2, “the device is resiliently deformable being formed” should be   --- the oral training device is resiliently deformable and is formed ---.
In claim 17, lines 2-5, “wherein the device is integrally formed via injection moulding and/or blow moulding and/or vacuum forming and/or rotational moulding and/or compression moulding and/or rim moulding and/or powder impression moulding and/or any form of plastics or rubber manufacture” should be --- wherein the oral training device is integrally formed via injection molding and/or blow molding and/or vacuum forming and/or rotational molding and/or compression molding and/or rim molding and/or powder impression molding and/or any form of manufacturing of plastic or rubber ---.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 8-11, and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the muscles of the throat and/or face” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is suggested to amend the limitation to --- muscles of a throat and/or a face of a user ---.
Claim 1 recites the limitation “the oral cavity formed between the lips and teeth” in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is suggested to amend the limitation to --- an oral cavity of the user formed between upper and lower lips of the user and teeth of the user ---.
Claim 1 recites the limitation “the lip area” in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is suggested to amend the limitation to --- a lip area of the user ---.  Refer to the rejection of claim 1 under 35 U.S.C. § 101 and section 33(a) of the America Invents Act, see below.
Claims 2-4, 6, 8-11, and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency on claim 1, which is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, see above.
Regarding claim 3, which depends from claim 2, the limitations “wherein the panel comprises: a centrally disposed wall which when the panel is received in the oral cavity being proximate to the central/lateral incisors in the upper and lower jaws; and 6lateral walls positioned either side of the centrally disposed wall which when the panel is received in the oral cavity being proximate to the lateral incisors/canine teeth in the upper and lower jaws” are recited in lines 1-8.  There is insufficient antecedent basis for “the central/lateral incisors,” “the upper and lower jaws,” and “the lateral incisors/canine teeth” in these limitations in the claim.  In addition, the limitations render the claim indefinite because it is unclear: whether or not the centrally disposed wall and the lateral walls are components of the “three generally flat walls” recited in claim 2, line 3; and how many lateral walls the panel comprises.  Applicant is suggested to amend the limitations to --- wherein the three generally flat walls comprise: a centrally disposed wall configured to be proximate to central or lateral incisors of the teeth of the user in upper and lower jaws of the user when the panel is received in the oral cavity; and a pair of 6lateral walls respectively positioned on either side of the centrally disposed wall and configured to be proximate to the lateral incisors or canine teeth of the teeth of the user in the upper and lower jaws of the user when the panel is received in the oral cavity ---.  Refer to the specification, as originally filed, paragraphs 46-47, and Figures 1-3.
Regarding claim 4, which depends from claim 3, the limitation “wherein each of the lateral walls being offset from the surface of the centrally disposed wall by an angle in the range of approximately 30° to approximately 40°” is recited in lines 1-3.  There is insufficient antecedent basis for “the surface of the centrally disposed wall” and “the range” in this limitation in the claim.  Applicant is suggested to amend the limitation to --- wherein each of the lateral walls is offset from a surface of the centrally disposed wall by an angle in a range of approximately 30 degrees to approximately 40 degrees ---.  Refer to the 35 U.S.C. § 112(b) rejection of claim 3, see above.
Claim 6 recites the limitation “the outer periphery of the panel further comprises” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is suggested to amend the limitation to --- an outer periphery of the panel comprises ---.
Claim 6 recites the limitation “an upper cut-out disposed in the centrally disposed wall which in use receives the upper or superior labial frenulum of the user” in lines 3-4.  There is insufficient antecedent basis for “the upper or superior labial frenulum of the user” in this limitation in the claim.  Applicant is suggested to amend the limitation to --- an upper cut-out disposed in the centrally disposed wall and configured to receive an upper or superior labial frenulum of the upper lip of the user when the oral training device is in use ---.
Claim 6 recites the limitation “a lower cut-out disposed in the centrally disposed wall which in use receives the lower or inferior labial frenulum of the user” in lines 5-6.  There is insufficient antecedent basis for “the lower or inferior labial frenulum of the user” in this limitation in the claim.  Applicant is suggested to amend the limitation to --- a lower cut-out disposed in the centrally disposed wall and configured to receive a lower or inferior labial frenulum of the lower lip of the user when the oral training device is in use ---.
Claim 9 recites the limitation “the periphery of the panel” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is suggested to amend the limitation to --- a periphery of the panel ---.
Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency on claim 9, which is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, see above.
Regarding claim 11, which depends from claim 9, the limitation “wherein the peripheral ridge being deformable to seal the plate within the oral cavity of the user” is recited in lines 2-3.  There is insufficient antecedent basis for “the plate” in this limitation in the claim.  Applicant is suggested to amend the limitation to --- wherein the peripheral ridge is deformable and is configured to seal the panel within the oral cavity of the user  ---.  Refer to the specification, as originally filed, paragraph 44, “oral training device 10 comprises a plate or panel 12,” and Figures 2-5.
Regarding claim 14, the limitation “its midpoint to the opposite second end of the arm” is recited in line 7.  There is insufficient antecedent basis for “its midpoint” and “the opposite second end of the arm” in this limitation in the claim.  Applicant is suggested to amend the limitation to --- a midpoint thereof to an opposite second end of the outwardly projecting arm ---.
Regarding claim 15, which depends from claim 1, the limitation “wherein the length of the elongate grip is at least 1.5 times greater than the width of the lateral walls positioned either side of the centrally disposed wall” is recited in lines 2-3.  There is insufficient antecedent basis for “the length of the elongate grip,” “the width of the lateral walls,” and “the centrally disposed wall” in this limitation in the claim.  Applicant is suggested to amend claim 15 such that it instead depends from claim 14 and amend the limitation in claim 15, lines 2-3, to --- wherein a length of the elongate grip is at least 1.5 times greater than a width of the lateral walls respectively positioned on either side of the centrally disposed wall ---.  Refer to the 35 U.S.C. § 112(b) rejection of claim 3, see above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-4, 6, 8-11, and 14-17 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Regarding claim 1, the limitation “the panel having a first face being adjacent to the lip area and an opposite second face being adjacent to the teeth and/or gums when in use” is recited in lines 4-5.  The limitation appears to be directed to or encompassing a human organism or body parts of a human organism.  Applicant is suggested to amend the limitation to --- the panel having a first face configured to be adjacent to a lip area of the user and an opposite second face configured to be adjacent to the teeth and/or gums of the user when the oral training device is in use ---.  Refer to the 35 U.S.C. § 112(b) rejection of claim 1, see above.
Claims 2-4, 6, 8-11, and 14-17 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act, by virtue of their dependency on claim 1, which is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act, see above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8-10, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hagg (US 2016/0030802).
Regarding claim 1, Hagg discloses an oral training device for training the muscles of the throat and/or face (Title: “Device for Training of Face, Lip and Throat Muscles”; Figures 1-4; refer to the annotated Figures 1 and 4, see below), comprising:
a panel (the screen 1; Figures 1-4) which is receivable in the oral cavity formed between the lips and teeth (“A device for therapeutic includes a rigid screen (1) that is insertable behind the upper and lower lips of a user's mouth”; Abstract), the panel having a first face (the front face 4 of the screen 1; Figures 1 and 4) being adjacent to the lip area and an opposite second face (the rear face (not numbered) of the screen 1 opposite the front face 4 of the screen 1; Figures 3 and 4; refer to the annotated Figure 4, see below) being adjacent to the teeth and/or gums when in use;


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

a handle (the distal portion of the stem 2 together with the grip 3; Figures 1-4; refer to the annotated Figure 1, see above) which projects outwardly from the first face for applying an outward pulling force to the panel generally away from the oral cavity (paragraph 0017: “The purpose of the stem is to transfer a tension load that can be manually applied via a grip which is attached in the free end of the stem pointing away from the front face of the screen.  The grip can be formed as an eye suitable for insertion of a user's finger or thumb and yet sufficiently sized to offer grasping by the hand of the user.”); and
an elongate platform (the proximal portion of the stem 2; refer to the annotated Figure 1, see above) extending laterally across the first face (refer to the annotated Figure 1, see above) onto which the upper and lower lips are placeable when in use (paragraph 0016: “[…] the stem protrudes between the closed lips in use of the oral screen.  The lip contact with the stem is considered important during training since it helps the user to position the device correctly and aids in muscle control and activation of the entire buccinator mechanism.”).
Regarding claim 8, Hagg further discloses wherein the panel having a greater width than height (Figure 2) and having a generally asymmetrical Booth lemniscate shape (Figures 2 and 4; paragraph 0030 (emphasis added): “the upper and lower halves 5 and 6 [of the screen 1] are mirrored images of each other, but need not be perfectly identical”).
Regarding claim 9, Hagg further discloses a peripheral ridge (“All edges, in particular the edge running unbroken around the screen 1, are rounded and smooth”; paragraph 0037 (emphasis added); refer to the annotated Figure 1, see above) being situated around the periphery of the panel.
Regarding claim 10, Hagg further discloses wherein the peripheral ridge having a reduced wall thickness between the first face and second face of the panel (“All edges, in particular the edge running unbroken around the screen 1, are rounded and smooth” (paragraph 0037; emphasis added).  The rounded and smoothed edge running unbroken around the screen 1 would therefore have a reduced wall thickness between the first face and second face of the screen 1.).
Regarding claim 15, Hagg further discloses wherein the length of the elongate grip is at least 1.5 times greater than the width of the lateral walls (Refer to the annotated Figure 4, see above.  In addition, according to paragraph 0031, the thickness or height h of the stem 2 “may amount to approximately 3 mm.”  As illustrated in Figure 4, the grip 3 (i.e. the elongate grip) correspondingly measures approximately 40 mm.  Hagg discloses in paragraph 0034 that the extension l (i.e. the width of each lateral wall) of each of the left and right wings 8, 9 (i.e. each lateral wall) of the screen 1 “can be in the order of 22-25 mm.”  Therefore, the length of the elongate grip (40 mm) is capable of being at least 1.5 times greater than the width of the lateral walls (22-25 mm).  In this case, the length of the elongate grip is capable of being at least 1.6 times greater than the width of the lateral walls.) positioned either side of the centrally disposed wall (refer to the annotated Figure 2, see below).

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Regarding claim 17, Hagg further discloses wherein the device is integrally formed via injection moulding and/or blow moulding and/or vacuum forming and/or rotational moulding and/or compression moulding and/or rim moulding and/or powder impression moulding and/or any form of plastics or rubber manufacture (“The oral screen of the present invention is advantageously and preferably formed in one piece by molding in a plastic material, such as acrylic plastic, e.g.” (paragraph 0015); “The screen 1 and the stem 2 with the grip 3 are integrated into a one-piece element, such as a molded article produced in a suitable moldable material” (paragraph 0037).).

Claims 1, 8, 9, 11, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akihiro (JP 2019025135 A).
Regarding claim 1, Akihiro discloses an oral training device for training the muscles of the throat and/or face (the oral cavity insertion tool 1; Abstract; Figures 1-6), comprising:
a panel (the bending portion 10; Figures 1-6) which is receivable in the oral cavity formed between the lips and teeth (paragraph 0033), the panel having a first face (the front face of the bending portion 10 illustrated in Figures 1 and 6) being adjacent to the lip area and an opposite second face (the rear face of the bending portion 10 illustrated in Figures 2 and 5) being adjacent to the teeth and/or gums when in use;
a handle (the tension portion 50 together with the protruding portion 20; Figures 1, 3, 4, and 6) which projects outwardly from the first face for applying an outward pulling force to the panel generally away from the oral cavity (paragraph 0038; Figures 1, 3, 4, and 6); and
an elongate platform (the upper load applying portion 30 together with the lower load applying portion 40; Figures 1, 3, 4, and 6) extending laterally across the first face (Figures 1, 3, 4, and 6) onto which the upper and lower lips are placeable when in use (paragraph 0038).
Regarding claim 8, Akihiro further discloses wherein the panel having a greater width than height (Figures 5 and 6) and having a generally asymmetrical Booth lemniscate shape (Figures 5 and 6).
Regarding claim 9, Akihiro further discloses a peripheral ridge (the peripheral ridge around the periphery of the bending portion 10; Figures 1-3) being situated around the periphery of the panel.
Regarding claim 11, Akihiro further discloses wherein the peripheral ridge being deformable to seal the plate within the oral cavity of the user (the bending portion 10, which includes its periphery and peripheral edge (Figures 1-3), is elastically deformable; paragraph 0033).
Regarding claim 16, Akihiro further discloses wherein the device is resiliently deformable being (Abstract: “An oral cavity insertion instrument 1, the whole body of which is elastically deformable”) formed from a semi-pliable polymer material (the oral cavity insertion instrument 1 is formed from a molded resin; paragraph 0031).
Regarding claim 17, Akihiro further discloses wherein the device is integrally formed via injection moulding and/or blow moulding and/or vacuum forming and/or rotational moulding and/or compression moulding and/or rim moulding and/or powder impression moulding and/or any form of plastics or rubber manufacture (paragraph 0031).

Allowable Subject Matter
Claims 2-4, 6, and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record (Hagg (US 2016/0030802); Akihiro (JP 2019025135 A)) fails to teach or render obvious an oral training device in combination with all of the elements and structural and functional relationships as claimed and further including:
wherein the panel being formed having a truncated V-shape when in plan view from above, and being divided into three generally flat walls (claim 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D. URBIEL GOLDNER whose telephone number is (313)446-6554.  The examiner can normally be reached between 9AM and 5PM, Eastern Time, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn B. Jimenez, can be reached at (571)272-4966.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/GARY D URBIEL GOLDNER/Primary Examiner, Art Unit 3784